Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 26, 2012                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  144356-7(61)                                                                                         Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  RONALD W. LECH II,                                                                                       Brian K. Zahra,
      Plaintiff/Counter-Defendant/Appellee,                                                                           Justices


  v                                                                 SC: 144356-7
                                                                    COA: 296489; 297196
  HUNTMORE ESTATES CONDOMINIUM                                      Livingston CC: 08-024045-CH
  ASSOCIATION,
      Defendant/Counter-Plaintiff/Appellee,
  and
  JACOBSON ORE CREEK LAND
  DEVELOPMENT, L.L.C. and SCOTT R.
  JACOBSON, d/b/a S.R. JACOBSON LAND
  DEVELOPMENT, L.L.C.,
      Defendants-Appellants.

  ________________________________________/

          On order of the Court, the motion for reconsideration of this Court’s June 20, 2012
  order is considered, and it is GRANTED in part. On reconsideration, we MODIFY our
  previous order so as to REMAND this case to the Court of Appeals for reconsideration of
  the issues raised by the plaintiff in Court of Appeals Docket No. 297196.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 26, 2012                   _________________________________________
         d1217                                                                 Clerk